t c summary opinion united_states tax_court gerard r fitzgerald petitioner v commissioner of internal revenue respondent docket no 5544-05s filed date gerard r fitzgerald pro_se terry serena for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection actions under sec_6320 notice_of_determination the issue for decision is whether respondent abused his discretion in sustaining a notice_of_federal_tax_lien notice of lien filed against petitioner background at the time the petition was filed petitioner resided in batavia ohio respondent assessed taxes penalties and interest against petitioner for the taxable years and on date respondent filed the notice of lien and mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the internal_revenue_service officer for tri-county ohio received petitioner’s form request for a collection_due_process_hearing subsequently petitioner’s case was assigned to an appeals officer the appeals officer conducted a telephone hearing with petitioner on date during the hearing petitioner did not challenge his underlying tax_liabilities or the filing of the notice of lien instead petitioner disputed a levy on his social_security_benefits for his unpaid federal_income_tax liability for the taxable_year respondent issued petitioner the notice_of_determination on date sustaining the filing of the federal_tax_lien the notice_of_determination states that petitioner could not challenge the levy on his social_security_benefits because it did not relate to the years at issue the notice also states that respondent placed petitioner’s accounts in currently not collectible status and no further collection action would take place discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c a sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where as here the validity of the underlying tax_liability is not at issue the court reviews the commissioner’s determination for abuse_of_discretion 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 as previously mentioned petitioner does not challenge the appropriateness of the notice of lien with respect to the taxable years at issue petitioner disputes only the levy on his social_security_benefits for his unpaid federal_income_tax liability for the taxable_year petitioner contends he did not receive prelevy notice and an opportunity to be heard as required under sec_6330 respondent appears to acknowledge that petitioner’s social_security_benefits were levied upon respondent’s records indicate however that the levy was made with respect to petitioner’s unpaid tax_liability for the taxable_year which is not a year at issue petitioner did not dispute that the levy pertained solely to because we do not have a notice_of_determination regarding the levy with respect to that year we do not have jurisdiction to review the levy see sec_6330 123_tc_1 affd 412_f3d_819 7th cir petitioner has not set forth any other arguments concerning respondent’s determination such as a spousal defense or an offer of a collection alternative nor has petitioner alleged that the secretary failed to meet the requirements of any applicable law or administrative procedure with respect to the notice of lien consequently we conclude that respondent did not abuse his discretion respondent’s determination therefore is sustained to reflect the foregoing decision will be entered for respondent
